 

Exhibit 10.40

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This Confidential Separation Agreement and General Release (the “Agreement”) is
made and entered into by and between Aduro Biotech, Inc. (“Aduro”) and Gregory
W. Schafer (“Employee”).

WHEREAS, Employee’s employment with Aduro will end on March 1, 2018 (the
“Separation Date”);

WHEREAS, as of the date of this Agreement, Employee has been paid all monies
that he is entitled to receive, including, but not limited to final wages,
except for amounts payable under this Agreement;

WHEREAS, it is Aduro’s desire to provide employee with a separation payment,
COBRA reimbursement, and extended vesting to which he would be entitled if he
were entitled to benefits under Aduro’s Amended and Restated Severance Plan and
Summary Plan Description dated December 9, 2016;

WHEREAS, the parties mutually desire to resolve all issues between them and
avoid any controversies or disputes with respect to Employee’s employment at
Aduro and the end of that employment, as well as any other claims, whether or
not asserted, relating to Employee’s employment at Aduro, and to avoid the
burden, expense, hardship and distraction of such controversies.

NOW, THEREFORE, in consideration of the promises contained herein, the parties
agree as follows:

1.

Consideration.  In consideration for Employee’s agreement to and execution of
this Agreement, and subject to the conditions set forth below, Employee will
receive the following:

 

(a)

Separation Payment.  Aduro shall pay Employee in a lump sum a severance benefit
equal to one (1) year of Employee’s base salary at his current salary of Four
Hundred Thirty-Six Thousand ($436,000.00) per year.  This payment will be
subject to all applicable deductions required by federal, state and local
law.  Provided Employee does not revoke his acceptance of this Agreement in the
manner set forth in Section 20 below, the payment will be made on the first
business day following the revocation deadline in Section 20.

 

(b)

Health Insurance.  To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, if Employee timely elects continued coverage
under COBRA, Aduro will reimburse Employee for any payment of premiums to
continue Employee’s health insurance coverage (including coverage for eligible
dependents, if applicable) (“COBRA Premiums”) through the period of March 2,
2018 through and including March 1, 2019 (the “COBRA Premium Period”).  Employee
shall be responsible for timely paying Employee’s premiums, and then

- 1 -

--------------------------------------------------------------------------------

 

 

provide Aduro with proof of same to obtain reimbursement for Employee’s COBRA
premiums under this Section 1(b).  In the event Employee becomes covered under
another employer’s group health plan or otherwise ceases to be eligible for
COBRA during the COBRA Premium Period, Employee must immediately notify Aduro of
such event.  Notwithstanding the foregoing, if Aduro determines, in its sole
discretion, that it cannot reimburse the COBRA Premiums without a substantial
risk of violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), Aduro instead shall pay Employee, on the first
day of each calendar month, a fully taxable cash payment equal to the applicable
COBRA premiums for that month for the remainder of the COBRA Premium Period,
which Employee may (but is not obligated to) use toward the cost of COBRA
premiums.  Any such taxable cash payments shall be subject to applicable payroll
tax withholding required by federal, state, or local law.

 

(c)

Further Agreements for Service to Aduro.  Aduro and Employee may enter into a
Consulting Agreement on terms agreed by Aduro and Employee. Employee
acknowledges and agrees that any such Consulting Agreement and/or any amendments
or extensions thereto, and all further agreements for service of any kind do not
extend the Separation Date for any purpose, including but not limited to with
respect to Employee’s vesting and exercise of his outstanding stock options and
restricted stock units, which will be governed as set forth in Subsection
(1)(d).

 

(d)

Stock Options. Employee’s outstanding stock options and restricted stock units
(the “Outstanding Stock Awards”) will continue to be governed by the terms of
the 2009 Stock Incentive Plan (“2009 Plan”) and the 2015 Equity Incentive Plan
(“2015 Plan” and together with the 2009 Plan, the “Plans”), as applicable, and
any applicable stock option agreement or restricted stock unit agreement except
that, notwithstanding anything to the contrary in the Plans or any applicable
stock option agreement or restricted stock unit agreement (i) the vesting and
exercisability (if applicable) of all unvested Outstanding Stock Awards granted
under the Plans that are held by Employee as of the Separation Date will become
vested and exercisable (if applicable) on the Separation Date to the extent of
the number of Outstanding Stock Awards that would have vested and become
exercisable (if applicable), if Employee had remained employed by Aduro for an
additional six (6) months (September 1, 2018), (ii) except as set forth in sub
clause (i) all vesting with respect to all other Outstanding Stock Awards will
cease as of the Separation Date, (iii) the time in which Employee may exercise
his options under the Plans, or applicable stock option agreement will be
measured from the Separation Date and (iv) Employee acknowledges that he will
not be entitled to any further vesting in the event he continues to work with
Aduro in any capacity after the Separation Date, and that his time period to
exercise his options will be triggered from the Separation Date.

- 2 -

--------------------------------------------------------------------------------

 

 

(e)

Bonus Payment.  Aduro agrees that Employee will be eligible for his bonus for
the period of January 1, 2017 to December 31, 2017, as calculated under the
policies of Aduro.  This payment will be subject to all applicable deductions
required by federal, state and local law.  The net amount will be paid to
Employee in a lump sum on or before that date that bonuses are paid to other
employees.  

 

(f)

Other Compensation Or Benefits. Employee acknowledges that, except as expressly
provided in this Agreement, Employee has not earned and will not receive from
Aduro any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance, or benefits before or after the Separation
Date, with the exception of any vested right Employee may have under the express
terms of a written ERISA-qualified retirement plan (e.g., 401(k) plan account).

 

(g)

Resolution of Pending Disputes.  Employee acknowledges and agrees that the
consideration set forth herein is consideration for settlement of all disputes
between Employee and Aduro and fully resolves all disputes between Employee and
Aduro, if any, arising from Employee’s employment with Aduro.

 

(h)

Conditions.  Employee agrees that his full compliance in all respects with each
and every term of this Agreement is an express condition to Aduro’s obligation
to make the payments and provide the consideration pursuant to this Section 1.

2.

No Further Consideration.  Except as set forth in this Agreement, Employee
agrees that he is not entitled to and will not seek any payment, benefit or
other consideration, including any claim for costs or attorneys’ fees, from or
against Aduro or any Releasee, as that term is defined below.

3.

Exemption from Application under Section 409A.  All payments under the Agreement
will be subject to applicable withholding (in amounts determined by Aduro) for
federal, state and local taxes.  The Agreement is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Internal Revenue Code (“Code”). All benefits provided under the Agreement
are intended to satisfy the requirements for an exemption from application of
Section 409A of the Code to the maximum extent that an exemption is available
and any ambiguities herein shall be interpreted accordingly.  The Separation
Date is Employee’s Code Section 409A “separation from service” with
Aduro.  While it is intended that all payments and benefits provided under this
Agreement will be exempt from or comply with Code Section 409A, Aduro makes no
representation or covenant to ensure that the payments under this Agreement are
exempt from or compliant with Code Section 409A.  Aduro will have no liability
to Employee or any other party if a payment or benefit under this Plan is
challenged by any taxing authority or is ultimately determined not to be exempt
or compliant.  Employee further understands and agrees that he will be entirely
responsible for any and all taxes imposed on him as a result of on any benefits
payable to him under this Agreement.

- 3 -

--------------------------------------------------------------------------------

 

4.

Complete Waiver and Release by Employee.  

 

(a)

Release:  In exchange for the consideration provided for in this Agreement, the
adequacy of which Employee hereby acknowledges, Employee irrevocably and
unconditionally releases all claims described below that Employee may have
against the following persons or entities (the “Releasees”): Aduro, all of
Aduro’s related or affiliated organizations, including all of Aduro’s and its
related or affiliated entities and each organizations’ predecessors and
successors; and, with respect to each such entity, all of its past and present
directors, officer, partners, principals, employees, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs) and any other persons
acting by, through, under, or in concert with any of the persons or entities
listed in this Subsection.

 

(b)

Claims Released:  The claims released include all claims, promises, offers,
debts, causes of action or similar rights of any type or nature Employee has or
had against Releasees, including but not limited to those which in any way
relate to Employee’s employment with Aduro or the separation of Employee’s
employment.  This includes (but is not limited to) a release and waiver of any
common law contract or tort claims, the Fair Labor Standards Act and any state
or local wage and hour laws, or other claims that may have arisen under any
federal, state, or local anti-discrimination statutes or laws, such as the Age
Discrimination in Employment Act; Title VII of the Civil Rights Act of 1964; §
1981 of the Civil Rights Act of 1866 and Executive Order 11246; the Fair Labor
Standards Act; the Employee Retirement and Income Security Act; the Americans
with Disabilities Act, 42 U.S.C. § 1981; the Family and Medical Leave Act; the
California Family Rights Act; the California Labor Code; the California Civil
Code; the California Constitution; and any and all other laws and regulations
relating to employment termination, employment discrimination, whistleblowing,
harassment or retaliation, claims for wages, hours, benefits, compensation, and
any and all claims for attorneys’ fees and costs, inasmuch as is permissible by
law and by the respective governmental enforcement agencies for the above-listed
laws.

 

(c)

Waiver of Known and Unknown Claims: Employee hereby expressly waives and
relinquishes all rights and benefits afforded by Section 1542 of the California
Civil Code (“Section 1542”) and does so understanding and acknowledging the
significance and consequence of such specific waiver of Section 1542.  Section
1542 states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

- 4 -

--------------------------------------------------------------------------------

 

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release of Aduro, Employee expressly
acknowledges that this Agreement is also intended to include in its effect,
without limitation, all claims that Employee does not know or suspect to exist
at the time of Employee’s execution of this Agreement, and that all such claims
are released by this Agreement.

 

(d)

Claims Not Included:  This Agreement does not waive rights or claims under
federal or state law that Employee cannot, as a matter of law, waive by private
agreement, including without limitation any right of indemnification under Labor
Code Section 2802 and any right to accrued benefits.  Additionally, nothing in
this Agreement precludes Employee from filing a charge or complaint with or
participating in any investigation or proceeding before the Equal Employment
Opportunity Commission, National Labor Relations Board, or the California
Department of Fair Employment and Housing.  However, while Employee may file a
charge and participate in any proceeding conducted by the Equal Employment
Opportunity Commission, National Labor Relations Board, or the California
Department of Fair Employment and Housing, by signing this Agreement, Employee
waives his right to bring a lawsuit against the Released Parties (or any of
them) and waives his right to any individual monetary recovery in any action or
lawsuit initiated by the Equal Employment Opportunity Commission, National Labor
Relations Board, or the California Department of Fair Employment and Housing.  

Furthermore, nothing in this Agreement prohibits Employee from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation.  Employee does not need the prior authorization of
Aduro to make any such reports or disclosures and Employee is not required to
notify Aduro that Employee has made such reports or disclosures.

 

(e)

Waiver of Age Claims:  By signing this Agreement, Employee acknowledges that: he
has carefully read and understands this Agreement; he has been given at least
twenty-one (21) days to consider his rights and obligations under this
Agreement; he has been and hereby is advised to consult with an attorney before
signing this release; prior to signing this Agreement, Employee has had the
opportunity to consult with counsel of his choice concerning the terms and
conditions of this Agreement and has done so or voluntarily chosen not to do so;
he understands that this Agreement is legally binding and by signing it he gives
up certain rights; he has voluntarily chosen to enter into this Agreement and
has not been forced or pressured in any way to sign it; he knowingly and
voluntarily releases Aduro from any and all claims he may have, known or
unknown, in exchange for the payments obtained by signing this Agreement, and
acknowledges that these payments are in addition to any payment he would have
otherwise received if he did not sign this Release; he understands that the
release

- 5 -

--------------------------------------------------------------------------------

 

 

in this Agreement includes a waiver and release of all claims he may have under
the Age Discrimination in Employment Act of 1967 and the Older Workers Benefit
Protection Act; and he understands that this Agreement does not waive any rights
or claims that may arise under the ADEA or the OWBPA after this Agreement is
signed and becomes effective, which is eight (8) days after Employee executes
the Agreement (“Effective Date”).  Employee knowingly and voluntarily waives the
remainder of the twenty-one (21) day consideration period, if any, following the
date he signs this Agreement below.  Employee has not been asked by Aduro to
shorten his time-period for consideration of whether to sign this
Agreement.  Aduro has not threatened to withdraw or alter the benefit due to
Employee prior to the expiration of the 21-day consideration period nor has
Aduro provided different terms to Employee because he has decided to sign this
Agreement prior to the expiration of the 21-day consideration period.  

5.

Further Claims.  Employee represents and acknowledges that he has not and will
not file any charges or lawsuit against any of the Releasees based on events
occurring prior to the date of execution of this Agreement with any state or
federal administrative agency or court, and shall immediately dismiss any such
existing claims or lawsuit, if any.  If any administrative agency or court
assumes jurisdiction of any charge, complaint, cause of action or claim covered
by this Agreement against Aduro or any other Releasee on Employee’s behalf,
Employee will take such actions to ensure that such agency or court withdraws
from and/or dismisses the matter with prejudice as it relates to Employee,
including but not limited to, requesting such action by such agency or court.  

6.

No Liability Admitted.  Employee understands and agrees that this Agreement and
the payments and benefits described in this Agreement do not constitute an
admission by Aduro or any Released Party, or any of their present or former
officers, directors, members, employees, consultants, representatives,
independent contractors or related entities, of any liability to Employee or
wrongdoing whatsoever and that this Agreement is not admissible as evidence in
any proceeding other than for enforcement of its provisions.

7.

Continued Obligations Pursuant To Proprietary Information and Inventions
Agreement. Employee has previously signed a Proprietary Information and
Inventions Agreement (“PIIA”) with respect to this employment with Aduro.  The
PIIA is appended to this Agreement as Appendix A, and its terms are incorporated
herein and shall apply to the Consulting Period.  Employee understands and
affirms that he is bound by certain terms of the PIIA, as stated in the PIIA,
after his employment ends.  Among other obligations, but not limited to them,
Employee acknowledges and agrees that he has received or has had access to
confidential and/or proprietary information of Aduro and third parties, and that
he has a continuing obligations to keep such information confidential.  

Defend Trade Secrets Act Notice:  Pursuant to 18 U.S.C. 1833(b), an individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the

- 6 -

--------------------------------------------------------------------------------

 

purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  Further, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.

8.

Return of Aduro Property.  Employee agrees that except as otherwise agreed by
the parties in writing, he has returned all Aduro property and has not kept
copies of any other Aduro materials, whether in hard or electronic form,
including, but not limited to all files, memoranda, documents, marketing
materials, records (and copies of the foregoing), credit cards, keys, hardware
(including external hard drives, flash drives, and any related materials) and
any other property of Aduro in Employee’s possession.  

9.

No Obligation as to Future Employment.  Employee understands that Employee’s
employment with Aduro will terminate as of the Separation Date, and Employee has
no right to future employment after that date. Employee agrees that, if he
applies and/or is reemployed or engaged to work, Aduro or its parent, subsidiary
or affiliated entity shall have the right to reject such application and/or
terminate the employment or engagement and that such rejection or termination
shall not form the basis for any retaliation or other claim by Employee.

10.

No Disparagement.  Employee agrees that he will not orally or in writing
criticize, disparage, defame, or otherwise undermine the reputation of Aduro or
its directors, officers, employees, agents or principals, in any private or
public forum, including but not limited to meetings, newspapers, television,
radio, or the internet or other internet feature such as a blog or comment in
any negative way upon the business operations, products, services, practices,
procedures or policies of Aduro; provided, however, that nothing in this
Agreement will prohibit Employee from: (1) complying with any valid subpoena or
court order; or (2) initiating or cooperating with any investigation conducted
by a law enforcement or other governmental agency, including as set forth under
Subsection 4(d) of this Agreement.  

11.

Agreement and Terms to be Kept Confidential.  Employee agrees not to disclose
the terms, amount or existence of this Agreement to anyone other than a member
of his immediate family or a professional representative of Employee (including,
but not limited to, his attorney, accountant, or tax preparer) and, even as to
such a person, only if the person is informed of and agrees to honor this
confidentiality requirement.  Employee further represents and warrants that he
has not disclosed the fact, terms or amount of this Agreement to anyone except
for the individuals listed in this Section 11.  This Section 11 will not
prohibit disclosure of the terms, amount or existence of this Agreement to the
extent necessary legally to enforce this Agreement or to the extent otherwise
legally required.  The foregoing shall not apply if Aduro is required to file
the Agreement as part of its disclosure obligations.

- 7 -

--------------------------------------------------------------------------------

 

12.

Remedies for Violations of Sections 10 or 11.  Employee agrees that breach of
Sections 10 or 11 will constitute a material breach of this Agreement and Aduro
shall be entitled to discontinue any continuing benefits owing under the
Agreement in the event of a breach, in addition to all other available
contractual remedies.  Employee further agrees that it will be impractical to
calculate the exact or actual amount of damages resulting from said breach.  In
the event that Employee does not comply with any provision of Sections 10 or 11,
Employee will owe Employer $1,000 as liquidated damages per violation or breach,
in addition to any other remedies in this Section.  Employee agrees that this
sum is agreed upon as compensation for the injuries suffered as a result of a
breach of this Section, is not unreasonable and is not a penalty.  

13.

Representations.  Employee represents and acknowledges that Employee has
received all the leave and leave benefits and protections for which Employee is
eligible pursuant to the Family and Medical Leave Act, the California Family
Rights Act, or otherwise, and have not sustained any workplace injury of any
kind during Employee’s employment with Aduro, he does not intend to file any
claim or seek any benefits of any kind under workers’ compensation.

14.

Binding Nature of Agreement.  This Agreement shall be binding on Employee’s
heirs, legal representatives, administrators, executors, and assigns, and shall
inure to the benefit of the Released Parties and their heirs, legal
representatives, administrators, executors, and assigns.

15.

No Assignment.  Employee’s rights, duties or obligations under this Agreement
may not be assigned, delegated or transferred.

16.

Interpretation.  This Agreement will be construed as a whole according to its
fair meaning, and not strictly for or against any of the parties.  Unless the
context indicates otherwise, the term “or” will be deemed to include the term
“and” and the singular or plural number will be deemed to include the
other.  Section headings used in this Agreement are intended solely for
convenience of reference and will not be used in the interpretation of any of
this Agreement.

17.

Law Governing.  This Agreement shall be governed by and construed under the laws
of the State of California excluding its choice of laws principles, which are
deemed inapplicable.

18.

Entire Agreement.  This Agreement comprises the entire agreement between the
parties regarding the matters contained herein.  This Agreement has been entered
into by Employee with a full understanding of its terms, with an opportunity to
consult with counsel and without inducement or duress.  Employee acknowledges
that no promise or agreement not expressed in this Agreement has been made to
Employee.  This Agreement may be executed in counterparts, each of which shall
be considered an original, but all of which together shall constitute one and
the same instrument.  This Agreement may not be changed orally. This Agreement
supersedes any prior or contemporaneous agreement, arrangement or understanding
on its subject matter.

- 8 -

--------------------------------------------------------------------------------

 

19.

Severability.  Should any clause or provision of this Agreement be declared
illegal or unenforceable, it shall be modified as minimally necessary to be
enforceable.  If the provision cannot be modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect, provided, however, that if the deletion of
such provision materially affects the operation of the release by Employee of
all claims against Aduro and/or the Releasees, there shall be no obligation for
Aduro to make any payment to Employee under this Agreement and any payment
already made by Aduro to Employee in accordance with this Agreement shall be
fully recoverable by Aduro from Employee.  

20.

Revocation.  Employee understands that if he signs this Agreement, he can change
his mind and revoke it within seven (7) days after signing it by returning it
with written revocation notice to Nancy Kaplan via email at
nkaplan@aduro.com.  Employee understands that the release and waiver set forth
in this Agreement will not be effective until after this seven-day period has
expired, and Employee will receive no benefits prior to the eighth day after he
signs this Agreement.

21.

Acknowledgements and Warranties.  Employee warrants that he is fully competent
to enter into this Agreement and that he does so knowingly and
voluntarily.  Employee acknowledges that he has carefully read and understands
this Agreement, that this Agreement is legally binding, and that he has
voluntarily chosen to enter into this Agreement and has not been forced or
pressured in any way to sign it.  Employee further acknowledges that he has the
right to discuss this Agreement with independent counsel of his choice, and that
he is encouraged to do so.  Employee further acknowledges that he has had a full
and fair opportunity to consult with an attorney prior to executing this
Agreement, that he has in fact done so, that he has read and understands this
Agreement, and that the Agreement is not a product of fraud, duress, or undue
influence.

PLEASE READ CAREFULLY.  THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL
RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

To accept this offer and state your intention to be bound by the terms of this
Agreement, Employee must sign and return this letter to Nancy Kaplan no earlier
than March 1, 2018 and no later than March 9, 2018.  If Employee does not return
this letter, signed, on or before that date, this offer will lapse and may no
longer be accepted by Employee.

[SIGNATURE PAGE FOLLOWS]




- 9 -

--------------------------------------------------------------------------------

 

SIGNATURE PAGE

 

Acknowledged and Agreed:

 

 

 

 

 

GREGORY W. SCHAFER

 

 

 

 

 

/s/ Gregory W. Schafer

 

3/1/2018

Signature

 

Date

 

 

 

ADURO BIOTECH, INC.

 

 

 

 

 

/s/ Jennifer Lew

 

3/1/2018

Signature

 

Date

 

 

 




- 10 -

--------------------------------------------------------------------------------

 

APPENDIX A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

- 11 -